Citation Nr: 1537316	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 1964.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction has subsequently transferred to the Fargo, North Dakota, RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015.).


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Additionally, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

From October 12, 2010, the Veteran has been in receipt of a 100 percent disability rating for ischemic heart disease (IHD) and a 10 percent disability rating for tinnitus.  See rating decisions dated March 2008 and April 2011.  Nonetheless, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, in this case, the Board must consider entitlement to a TDIU on the basis of tinnitus, the Veteran's only other service-connected disability from December 31, 2007.

Prior to October 12, 2010, the Veteran was in receipt of a 60 percent disability rating for IHD and a 10 percent disability rating for tinnitus.  Accordingly, the schedular criteria for a TDIU under section 4.16(a) have been met prior to October 12, 2010.  Thus the appeal turns on the second requirement, that is, whether the Veteran's service-connected disabilities singularly, or in combination, preclude him from securing and following a substantially gainful occupation.  Id. at (b).  To that end, a TDIU analysis, must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (noting that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294, 295-97; Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth grade education and sole occupation as a farmer).  

Here, the evidence shows that the Veteran reported that he has spent his "entire work and life in farming," which his son now runs.  See VA treatment record dated June 2008 and Veteran's statement dated January 2012.  Conversely, during a February 2008 VA audiological examination the Veteran reported occupational noise exposure from "an American Crystal factory."  In June 2011, the Veteran submitted an application for increase compensation based on unemployability; however, he failed to indicate his work history and education: merely noting that he was retired.  

Private hospital records reflect an admission in May 2003 for a coronary artery bypass graft (CABG).  A clinical entry dated the following month noted that the Veteran was "doing excellent" following the surgery and could resume "full activity".  

In a February 2012 VA opinion, the VA physician opined that the Veteran has "no history of non-ischemic cardiopathy so he most likely has an ischemic cardiopathy on the basis of his ischemic heart disease which would prevent" him from doing heavy labor on the farm; however, he has the ability to do sedentary labor.  

In sum, the evidence of record contains almost no details as to the Veteran's education, training, and work history.  Notably, the February 2012 VA physician's opinion does not account for the Veteran's education, training, and work history.  Further, the VA physician's opinion failed to address whether the Veteran's tinnitus affects his employability.

Accordingly, the Board finds a remand is required to obtain from the Veteran a more detailed statement of his education, training, and work history and a VA addendum opinion.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Hatlestad, 1 Vet. App. at 168.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a formal application for a TDIU (VA Form 21-8940) and request that he supply the requisite information pertaining to his education, training, and work history.  Notify the Veteran that it is not sufficient to merely note that he is retired.

All actions to obtain the requested statement should be documented fully in the claims file.

2.  Then, refer the claims file to a VA physician to obtain an opinion to determine the impact of the Veteran's service-connected disabilities on his ability to secure and following substantially gainful employment consistent with his education and occupational experience.  

The examiner should provide an opinion as to the following questions:

(i)  Whether it was at least as likely as not (50 percent probability or more) that the Veteran's service-connected tinnitus is sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him since October 12, 2010?  

(ii.)  Whether it is at least as likely as not (50 percent probability or more)that the Veteran's service-connected IHD and tinnitus, either alone or in combination, is sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him prior to October 12, 2010?

A complete explanation should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



